Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157889 & (12)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 157889
                                                                   COA: 341232
                                                                   Wayne CC: 87-002623-FH
  WILLIE MERRIWEATHER,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to add issues is GRANTED. The application for
  leave to appeal the May 22, 2018 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2018
         d1217
                                                                              Clerk